Proceeding pursuant to section 298 of the Executive Law to review an order of the State Human Rights Appeal Board, dated April 18, 1974, which affirmed an order of the State Division of Human Rights, dated June 8, 1973. Order of the Appeal Board confirmed and petition dismissed, with one bill of costs jointly to all parties filing briefs in opposition to the proceeding, to be taxed by the County Clerk of Kings County under CPLR 8203, 8301. No opinion. Hopkins, Acting P. J., Cohalan, Brennan, Benjamin and Munder, JJ., concur.